DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despres (US 8,696,011).
Despres discloses:
▪ Regarding claim 1:
a clamp pad (33) movably disposed in a clamp aperture (26) in the drawbar; 
an actuator (31) disposed in the drawbar and configured to translate the clamp pad outwardly through the aperture in the drawbar (21); 
wherein the clamp pad is adjustably retained in the clamp aperture (see Figs. 4A-5B).
▪ Regarding claim 4:
contact with the interior surface of the receiver hitch moves the clamp pad with respect to the clamp aperture (col. 3, ln. 50-52).
▪ Regarding claims 5 and 22: 
the clamp aperture is disposed through a corner of the drawbar tube (Fig. 1-6).
▪ Regarding claim 9: 
the actuator comprises a shuttle member (30) provided with an inclined surface (32).
▪ Regarding claim 23: 
the clamp pad engages a pair of adjacent surfaces of the receiver hitch as it translates outwardly through the clamp aperture. (see Fig. 6)

Allowable Subject Matter
Claims 2, 3, 6-8, 10-13, 20, and 24 are objected to as being dependent upon a rejected base claim.
Claims 25-31 are allowed.  Independent claim 25 includes the allowable subject matter of claim 2.

Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. Contrary to Applicant’s assertion, the clamp pad of Despres is adjustably retained in the clamp aperture.  Figs. 4A-5B clearly show that the clamp pad is disposed/retained in the clamp aperture as it moves from one position to the other.  Additionally, claim 1 provides that the abutments (clamp pads) are accommodated in respective openings (apertures) of the member portion.  Additionally, col. 3, ln. 15-16 provides that the abutments are held captive in the member 21, which further supports the indication of adjustable (via extension and retraction) retention of the clamp pads.  Accordingly, the rejection is maintained by the examiner.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
May 12, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618